Per Curiam.
The charge made by the defendant that the plaintiff was guilty of improper and licentious conduct as alleged in his answer is certainly a very serious one, and in view of the defendant’s denial we think that the defendant should in his bill of particulars specify all the details upon which he relies and hopes to produce upon the trial for the purpose of proving the impropef conduct.
*795We think that the general charge made by him is not sufficient without such detail to enable plaintiff upon the trial to deny in every instance such alleged misconduct, if possible.
The order in our judgment was a proper and reasonable one and must he affirmed, with costs.
Present: Fitzsimons, Oh. J., Oonlan and O’Dwyer, JJ.
Order affirmed, with costs.